 


116 HRES 965 EH: Authorizing remote voting by proxy in the House of Representatives and providing for official remote committee proceedings during a public health emergency due to a novel coronavirus, and for other purposes.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
2d Session 
H. RES. 965 
In the House of Representatives, U. S.,

May 15, 2020
 
RESOLUTION 
Authorizing remote voting by proxy in the House of Representatives and providing for official remote committee proceedings during a public health emergency due to a novel coronavirus, and for other purposes. 
 
 
1.Authorization of remote voting by proxy during public health emergency due to novel coronavirus 
(a)AuthorizationNotwithstanding rule III, at any time after the Speaker or the Speaker’s designee is notified by the Sergeant-at-Arms, in consultation with the Attending Physician, that a public health emergency due to a novel coronavirus is in effect, the Speaker or the Speaker’s designee, in consultation with the Minority Leader or the Minority Leader’s designee, may designate a period (hereafter in this resolution referred to as a covered period) during which a Member who is designated by another Member as a proxy in accordance with section 2 may cast the vote of such other Member or record the presence of such other Member in the House. (b)Length of covered period (1)In generalExcept as provided in paragraphs (2) and (3), a covered period shall terminate 45 days after the Speaker or the Speaker’s designee designates such period. 
(2)ExtensionIf, during a covered period, the Speaker or the Speaker’s designee receives further notification from the Sergeant-at-Arms, in consultation with the Attending Physician, that the public health emergency due to a novel coronavirus remains in effect, the Speaker or the Speaker’s designee, in consultation with the Minority Leader or the Minority Leader’s designee, may extend the covered period for an additional 45 days. (3)Early terminationIf, during a covered period, the Speaker or the Speaker’s designee receives further notification by the Sergeant-at-Arms, in consultation with the Attending Physician, that the public health emergency due to a novel co­ro­na­vi­rus is no longer in effect, the Speaker or the Speaker’s designee shall terminate the covered period. 
2.Process for designation of proxies 
(a)In general 
(1)Designation by signed letterIn order for a Member to designate another Member as a proxy for purposes of section 1, the Member shall submit to the Clerk a signed letter (which may be in electronic form) specifying by name the Member who is designated for such purposes. (2)Alteration or revocation of designation (A)In generalAt any time after submitting a letter to designate a proxy under paragraph (1), a Member may submit to the Clerk a signed letter (which may be in electronic form) altering or revoking the designation. 
(B)Automatic revocation upon casting of vote or recording of presenceIf during a covered period, a Member who has designated another Member as a proxy under this section casts the Member’s own vote or records the Member’s own presence in the House, the Member shall be considered to have revoked the designation of any proxy under this subsection with respect to such covered period. (3)NotificationUpon receipt of a letter submitted by a Member pursuant to paragraphs (1) or (2), the Clerk shall notify the Speaker, the majority leader, the Minority Leader, and the other Member or Members involved of the designation, alteration, or revocation. 
(4)LimitationA Member may not be designated as a proxy under this section for more than 10 Members concurrently. (b)Maintenance and availability of list of designationsThe Clerk shall maintain an updated list of the designations, alterations, and revocations submitted or in effect under subsection (a), and shall make such list publicly available in electronic form and available during any vote conducted pursuant to section 3. 
3.Process for voting during covered periods 
(a)Recorded votes ordered 
(1)In generalNotwithstanding clause 6 of rule I, during a covered period, the yeas and nays shall be considered as ordered on any vote on which a recorded vote or the yeas and nays are requested, or which is objected to under clause 6 of rule XX. (2)Indications of proxy statusIn the case of a vote by electronic device, a Member who casts a vote or records a presence as a designated proxy for another Member under this resolution shall do so by ballot card, indicating on the ballot card by proxy. 
(b)Determination of quorumAny Member whose vote is cast or whose presence is recorded by a designated proxy under this resolution shall be counted for the purpose of establishing a quorum under the rules of the House. (c)Instructions from member authorizing proxy (1)Receiving instructionsPrior to casting the vote or recording the presence of another Member as a designated proxy under this resolution, the Member shall obtain an exact instruction from the other Member with respect to such vote or quorum call, in accordance with the regulations referred to in section 6. 
(2)Announcing instructionsImmediately prior to casting the vote or recording the presence of another Member as a designated proxy under this resolution, the Member shall seek recognition from the Chair to announce the intended vote or recorded presence pursuant to the exact instruction received from the other Member under paragraph (1). (3)Following instructionsA Member casting the vote or recording the presence of another Member as a designated proxy under this resolution shall cast such vote or record such presence pursuant to the exact instruction received from the other Member under paragraph (1). 
4.Authorizing remote proceedings in committees 
(a)AuthorizationDuring any covered period, and notwithstanding any rule of the House or its committees— (1)any committee may conduct proceedings remotely in accordance with this section, and any such proceedings conducted remotely shall be considered as official proceedings for all purposes in the House; 
(2)committee members may participate remotely during in-person committee proceedings, and committees shall, to the greatest extent practicable, ensure the ability of members to participate remotely; (3)committee members may cast a vote or record their presence while participating remotely; 
(4)committee members participating remotely pursuant to this section shall be counted for the purpose of establishing a quorum under the rules of the House and the committee; (5)witnesses at committee proceedings may appear remotely; 
(6)committee proceedings conducted remotely are deemed to satisfy the requirement of a “place” for purposes of clauses 2(g)(3) and 2(m)(1) of rule XI; and (7)reports of committees (including those filed as privileged) may be delivered to the Clerk in electronic form, and written and signed views under clause 2(l) of rule XI may be filed in electronic form with the clerk of the committee. 
(b)Limitation on business meetingsA committee shall not conduct a meeting remotely or permit remote participation at a meeting under this section until a member of the committee submits for printing in the Congressional Record a letter from a majority of the members of the committee notifying the Speaker that the requirements for conducting a meeting in the regulations referred to in subsection (h) have been met and that the committee is prepared to conduct a remote meeting and permit remote participation. (c)Remote proceedingsNotwithstanding any rule of the House or its committees, during proceedings conducted remotely pursuant to this section— 
(1)remote participation shall not be considered absence for purposes of clause 5(c) of rule X or clause 2(d) of rule XI; (2)the chair may declare a recess subject to the call of the chair at any time to address technical difficulties with respect to such proceedings; 
(3)copies of motions, amendments, measures, or other documents submitted to the committee in electronic form as prescribed by the regulations referred to in subsection (h) shall satisfy any requirement for the submission of printed or written documents under the rules of the House or its committees; (4)the requirement that results of recorded votes be made available by the committee in its offices pursuant to clause 2(e)(1)(B)(i) of rule XI shall not apply; 
(5)a committee may manage the consideration of amendments pursuant to the regulations referred to in subsection (h); (6)counsel shall be permitted to accompany witnesses at a remote proceeding in accordance with the regulations referred to in subsection (h); and 
(7)an oath may be administered to a witness remotely for purposes of clause 2(m)(2) of rule XI. (d)Remote participants during in-Person proceedingsAll relevant provisions of this section and the regulations referred to in subsection (h) shall apply to committee members participating remotely during in-person committee proceedings held during any covered period. 
(e)Transparency for meetings and hearingsAny committee meeting or hearing that is conducted remotely in accordance with the regulations referred to in subsection (h)— (1)shall be considered open to the public; 
(2)shall be deemed to have satisfied the requirement for non-participatory attendance under clause 2(g)(2)(C) of rule XI; and (3)shall be deemed to satisfy all requirements for broadcasting and audio and visual coverage under rule V, clause 4 of rule XI, and accompanying committee rules. 
(f)Subpoenas 
(1)AuthorityAny committee or chair thereof empowered to authorize and issue subpoenas may authorize and issue subpoenas for return at a hearing or deposition to be conducted remotely under this section. (2)Use of electronic signature and sealDuring any covered period, authorized and issued subpoenas may be signed in electronic form; and the Clerk may attest and affix the seal of the House to such subpoenas in electronic form. 
(g)Executive sessions 
(1)ProhibitionA committee may not conduct closed or executive session proceedings remotely, and members may not participate remotely in closed or executive session proceedings. (2)Motion to close proceedingsUpon adoption of a motion to close proceedings or to move into executive session with respect to a proceeding conducted remotely under this section, the chair shall declare the committee in recess subject to the call of the chair with respect to such matter until it can reconvene in person. 
(3)ExceptionParagraphs (1) and (2) do not apply to proceedings of the Committee on Ethics. (h)RegulationsThis section shall be carried out in accordance with regulations submitted for printing in the Congressional Record by the chair of the Committee on Rules.  
(i)Application to subcommittees and select committeesFor purposes of this section, the term committee or committees also includes a subcommittee and a select committee. 5.Study and certification of feasibility of remote voting in House (a)Study and certificationThe chair of the Committee on House Administration, in consultation with the ranking minority member, shall study the feasibility of using technology to conduct remote voting in the House, and shall provide certification to the House upon a determination that operable and secure technology exists to conduct remote voting in the House. 
(b)Regulations 
(1)Initial regulationsOn any legislative day that follows the date on which the chair of the Committee on House Administration provides the certification described in subsection (a), the chair of the Committee on Rules, in consultation with the ranking minority member, shall submit regulations for printing in the Congressional Record that provide for the implementation of remote voting in the House. (2)Supplemental regulationsAt any time after submitting the initial regulations under paragraph (1), the chair of the Committee on Rules, in consultation with the ranking minority member, may submit regulations to supplement the initial regulations submitted under such paragraph for printing in the Congressional Record. 
(c)ImplementationNotwithstanding any rule of the House, upon notification of the House by the Speaker after the submission of regulations by the chair of the Committee on Rules under subsection (b)— (1)Members may cast their votes or record their presence in the House remotely during a covered period; 
(2)any Member whose vote is cast or whose presence is recorded remotely under this section shall be counted for the purpose of establishing a quorum under the rules of the House; and (3)the casting of votes and the recording of presence remotely under this section shall be subject to the applicable regulations submitted by the chair of the Committee on Rules under subsection (b). 
6.RegulationsTo the greatest extent practicable, sections 1, 2, and 3 of this resolution shall be carried out in accordance with regulations submitted for printing in the Congressional Record by the chair of the Committee on Rules.  Cheryl L. Johnson,Clerk. 